COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00286-CV


IN RE B.U.                                                              RELATOR



                                     ----------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 2006-20830-158

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      The court has considered relator’s “Original Proceeding arising out of the

158th Judicial District Court of Denton County, Texas for Expedited Peremptory

Writ of Mandamus, Prohibition, and Habeas Corpus with Request for Emergency

Temporary Orders and for Further Relief with Affidavits attached in Support

Thereof” and is of the opinion that relief should be denied. Accordingly, relator’s

“Original Proceeding arising out of the 158th Judicial District Court of Denton

County, Texas for Expedited Peremptory Writ of Mandamus, Prohibition, and

      1
       See Tex. R. App. P. 47.4.
Habeas Corpus with Request for Emergency Temporary Orders and for Further

Relief with Affidavits attached in Support Thereof” is denied.

                                                   PER CURIAM

PANEL: MEIER, WALKER, and SUDDERTH, JJ.

DELIVERED: August 16, 2016




                                         2